          Case 1:20-cv-11597-DLC Document 1 Filed 08/24/20 Page 1 of 5
                 UNITED STATES DISTRICT COURT
                 DISTRICT OF MASSACHUSETTS
      FILED
INC     K OFFICE
                           MOTION TO A~UIT THE PLAINTIFF BY MEANS OF
2020 AU 24 PM 3: 43
                                   A HABEAS CORPUS.
 U.S. DISTRICT COURT
  DISTRICT OF MASS.
 NOW COMES THE PLAINTIFF IN THE ABOVE CAPTION MANNER REQUEST A
 RAPPIB HEARING TO AQUIT THE PLAINTIFF FOR BEING A FEDERAL V[CTOM
 OF FEDERAL FRAUD IN MASSACHUSETTS PIROR TO HIS WHICH HUT TRIAL
 IN NEW HAMPSHIRE WITHOUT EVIDENCE. THIS IS THE RELIEF I REQUEST.
 REASON 1. THE PLAINTIFF IS A VICTOM AS WELL AS THE UNITED STATEES
              OF AMERICA BY A CONSPIRACY PLOT BR ROBERT RICHARD WOLL,
              WIFE BEVERELY ANN WOLFF, LARRENCE SHELDOH WOLFF, HEA~HER
              WOLFF HIS WIFE MY X-WIFE CAROL ANN GORELICK AND HRR THIRD
              OR FOURTH HUSBAND DONALD E, GORELICK, LAWRENCE SHELDON
              WOLFF ATTTORNEY JOHN TATEOSIAN AND HIS WIFE HIS SECERTARY,
              WHO WROTE A FALSE P.O.A. THAT ROBRT RICHARD WOLFF WAS MY
            P.O.A. WHICH HE WAS NOT.
      ~ - MY DEFENCE COUNSEL FOUNB BY ATTY JOHN TAEOSIAN RANDELL E,
           WILBERT AND JODY WILDERT ( TEN AFTER I WAS IN PRISON CAROL
           AND DONALD E. GORELICK WENT TO SEE RANDELL E. WILBERT WHO
           HELP THE GORELICKS GET ATTORNEM S HELEN HARROW AND WILLIAM
           H. BARRY TO,OBTAIN MY VA DISABLITY PAYMENY OF APX $300,000.00
           FOR THEMSELVES WIYTH HELP OF THREE AS I RECALL JUDGES IN
            THE COURT IN BRENTWOOD        NH.
            )~) NOTE THE PROCTUION ATTY'S KATHLEEN A. DUGAN AND VERA
                  BROCK SPELLING I HAVE SOME WHER. ADMITTED REGEARDING
                  THEIR WITNESS. IN COURT JUDGE LARRY M. SMUCKLER ALLWED
                  THIS ILLEGAL ACTION .
           (B)    RANDELL E. WILBERT AND JODY wmLBERT ARE NOT DEFENCE
                 COUNSELS AND DID NOT FILE A MOTION TO DISMISS MY CASE
                 MY TWO VIDEOS OF MY TRIALS WERE DESTROYED AFRET I WAS
          Case 1:20-cv-11597-DLC Document 1 Filed 08/24/20 Page 2 of 5   :)., <i1~
  TAKEN INTO CUSTODY. I FIRMLY BELIEVE THAT ALL INVLVED IN MY                  :.,_.
  TO INCLUDE THE JURY WERE ALL LIVING IN NASHUAM NE HAMPSHIRE
  AS DID MY X- WIFE. CAROL ANN GORELICK.
 (~)ATTORNEY WALTE A. PAZDON JR OUR FORMER RESIDENTATTORNEY UNTIL
        HE WAS TRANSFERED TO THE NHDOJ AS THE ATTORNEY WORKING BACK
                                                                           "
        IN HIS FORMER OFFIVE, HIS ADDRESS IS ATTORNEY WALTER A. PAZDON
        70 SPRUCE LANE ( POST OFFICEBBX -3416 AUBURN , NEW HAMPSHIRE
       0303 ~ - 3416 HELP ME OBTAIN MY EVIDENCE AND TE VA SENT THE

        BALANCE TO ME THAT MAJOR JON FOUST Al.LED ME TWO HOURS TO GO
       TRU IN MY ROOM BUT I FILE THAT THIS [S EVIDENCE I FOUND MY
       YOUNGER BROTHER AND WIFE HEATHER WOLL HAS THREE VA ID ' S INMUY
        MAME. ( THE ~TAKES MO ACTION.)
                     =--..J
( D)     THEY STOLE MY THREE WONDERFUL CHILDRENS MONEY AND THEY STILL
         LOVE THEUR FATHER AS JUDGE SMUCKER TOOK MY TWO SONS OFF THE
        WITNESS LIST.         I HAVE A LIST OF ALL DEFENDANTS TO BR+E IN BOSTON,MA
  E. SI REQUESTED THE HONORABLE CURT OBTAIN A LISTING OF MY
       SOCIAL SECURIT PAYMENTS FOR IN 8--.,0008 SOCIAL SECURITY IN
        BALTIMORE, MD TOLD MYSELB THT I LIVE AT        6 LEDGEWOOD ROAD
        FRAMIHG HAM, MASSACHUSETS 9XM 01701 WHERE MY SOCIAL
         SECURITY RRE GOING TO THE ABODE OF ROBERT RICGARD WOLFF.
  E. I HAD THE PLEASURE OF MEETING JUDGE RICHARD B. MAC NAMARA
       MERRIMACK SUPERIOR COURT IN ~ONCORD, NH TOLD ME IF CONVICTED
        IN NH YOU ARE CONVICTED IN SO MANY WOTDS OR LESS AND MY
       MY DEFENCE COUNSEL RANDEL E, WILBERT IS A GOOD PEROSIN .
        A. I PAID HIM $6,000 . 00 FOR AN APPEAL ANF HE STILL BILLED
          ME IM 1999. A PURE NEW HAMPSHIRE CROOK.
  THE CLERKS OF HILLISBROUGH SUPERIOR COURT I N NASHUA ,NH
  AND TE CRERL OF MERRIMACK SUPERIOR COURT AL,L REJECTS MY
  MOTIONS. THAT HAVE BEEN RECEIVED PIROR TO THESE MOTIONS
  MY FILE IS OR WAS IN THE UNITEDCSTATES DISTRICT COURT OF
        Case 1:20-cv-11597-DLC Document 1 Filed 08/24/20 Page 3 of 5
                                                              3 OF   '3
NEW JSAMPSHIRE DENIED BY THE U.S . MAGRISTRATE ANDA JONESTONE AND
THEN RY JUDGE JOESPH LAPLANTE BECAUSE MY FRAUUD FILE HAD SENATOR
JEEHEE SHANNE IN IT FROM       011 WHO SENAROR K~COTT P. BROWN
REQUESTED HER HELD .( t AM STILL PAYING BACK THE VA THESTAUTE OF}INMITATI!~
     IS N.QJ, IN EFFECT '~
F, NEW HAMPSHIRE WILL NEVER GIVE UP A INNOCENTPERSON AND MY MIL
   TO PRESIDENT DONALD JOHN TRUMP NEVER LEFY OR MY NAIL TO BOVEROR
  CHIRS SUNUNU LETFT SO MY UNIT MANAGER GARY BURKE TOOK MT SECOND
  LETTER TO GOVERNOR CHIS SUNUNU TO THE MAIL ROOM NEVER LEFT.WHY
   BECAUSE MY LT. JAMES JOESPH BROWN WHO GO!T RID OF ME THREE TIMES
    WITHOUR A "D" REPOTT HAS BEEN TAKING MOST OF MY MAIL OUT BY
   CPL RAPOSA, TAMMY MCCLOUSD AND FULLER IN THE MAIL ROOM TO THE
   OF THREE BOXES IN HIS OFFICE APX # 30x 16 x 8 DEEP.
F. I AM FILLING THIS MOTION BROTE I DIE BCUSE NH WILL DO ZERO
   FOR AN INNCENT PERSON AS A VICTOM OF FEDERAL FRAUD IN MASSACHUSETTDS
   I CAN ONLY LOOK FOR TH$ HONEST STEAT OF MAASAVUSETTS DO DO WHAT
   I WOULD DO FOR YOU .
G. MY YWO WITNESS ARE ATTONEY WALTER A. PAZDON JR          70 SPRUCE LANE
   POT OFFIC BOX 3416 AUBURN , NEW HAMPSHIRE 0303>-:L - 3416 AND DEACO
   JAMES DALY OUR CHAPLAIN      81 NORTH STE STRETT CONCORD, NEW HA¥PSHIRE
    03301 FOR A PSY DR. ANTHONY RAMIREZ MD 39t VARNUM AVENUE LOWELL,
    MASASACHUSETTS     01854 WHO WILL ECXPLAIN MY BRILANT MIND . . ETC ..
h. HEALTH SERVICES HAS STOOPD MULTI MEDICAL ISSURS DENTAL DESTROYE
   MY TEETH MOSTLY SINCE 'L 005.
                                                       -SUBMITTD BY:

                                                      WOLFF
  THURSDAY TE )_ OTH_l ott o
 CHARLES JAY WOLFF
 70079
 SOUTH DIVISION-la
  81 NOTRH STATECSTRERT
 CONCORD, MNEW HAMPSHIRE
 03301 - 3 'l...~
          Case 1:20-cv-11597-DLC Document 1 Filed 08/24/20 Page 4 of 5
                   ADDMEDOM

  IF THE HONORABLE UNITED STATES DISTRICT COURT OF DIDSTRI~Y OF[
  MASSACHUSETTS WHISHES A COPY OF ALMST THE COMPLETE FILE OF FEDERA
  L FRUAD AGAINST THE UNITED STATES OF AMERICA YOU MAY WISH TO CONTACT
  OUR CHAPAIN JA~Bj DALY AT 1 603-~ 71-1863 ANDr-------,,
                                                 FAX ACOPY OF THISLETTTER
  TO THE GOOD CHAPLAIN WHO WAS REQUESTED TO HELP ME BY ATTORNEY
  WALTER A. PAZDON JR. PIROR TO GOING BACK TO NHDOJ ..



INORDR TO SY ALIVE HERE I HAD TO CASH IN FOUR VA IBSURANCE POLICYS
WHICH MY $HREE WONDERFUL CHILDREN WOULD HAVE UPON THEIR ADVISING THE
U.S. DEPT OF VETRANS AFFIRS OR THE D.A.V. NOW GONE.


 PLUS I FIRMLY BELIEVE THAT LT. JAMES JOESPH BROWN CHANGED MY MOTTIDMUS
     INTO ~ O ~ 4 WHEN MY COURT DOCMENT STATES I MAXED OUT DECEMBER°d9 TH
     ) 019. BUT NO ONE HERE GOES AGAINST THE GROSS MINDED STAFF.
       MY PSI ONEVTO THREE YEARS I GOT TWENTY SEVEN YEARS WITH NO
        EVIDENCE AT ALL EVEN MY TWI BROTHER PRASED MY X-WIFE AND
       I KNOW WHY PUR BED WAS HER PLACE OF BUSUNESS MINE WAS TO REST .. ETC.
      BLUE CROSS BLIDE SHIELDDOSE NOT LIE IN RECORDS.
                                     Case 1:20-cv-11597-DLC Document 1 Filed 08/24/20 Page 5 of 5




  CHARL ES JAY WOLFF                                                                                                                 PPDS .'d., 6
  70079
                                                                                                                        .
  SOUTH DIVISION-l A                    "BE PROUD TO RE A VET"                                                                 ~-,
                                                                                                                            U.S. POSTAGE)) ~           WES




                                                                                                   II                               -- so
  POST OFFICE BOX-14                                                                                                    .      ..:;,,_._
  CONCORD, NEW HAMPSHIR E               UNITED STATES DISTRICT COURT
  0330.l, - 0014                                                                                           •                ZIP 03301 $         000
                                                                                                                                                 0
                                                                                                                            02 1n            •
                                        DI STRICT OF MASSACHU SETTS                                                    ~
                                                                                                                            0001401~91AUG 7 1 2020
                                        CO THE HONORABLE CLERKS OFFICE
                                        SUITE NO . ~ 300                                       LEGPLMAIL
                                        ONE COURT HOTT SE WAY
                                        BOSTOf , MA SSACHUSETTS
                                                                     0d"-c,-\0
                                             PRIVILEG ED r.ORP 7, SPONDENCE
          CRE                     D
"Mailed.from the NH State Prison. Contents have not "
been evaluated. Not Responsible for content/substance.
                                             02210$3025               I•11111f f,, ,If ll, If 1I 1IIJl 11lil /I IJ1111l fl1/lll,ll11/lf, 1• 11l 1II,
